Case 2:20-cv-00955-JLB-NPM Document 58-13 Filed 03/29/21 Page 1 of 1 PagelD 612

Living Electronics for Bio-interfacing

Speaker: Prof. Xiaocheng Jiang, Tufts University
Date: Nov 15, 2019; Time: 2:30pm Location: UTEB 175

Abstract: Electronic and biological systems represent two
limiting thermodynamic models in terms of functioning and
information processing. By converging the dynamic and self-
adaptable features of bio-machinery and the rationally
defined/programmed functionalities of electronic
components, there is potential to evolve new capabilities to
effectively interrogate and direct biologically significant
processes, as well as novel bio-inspired systems/device
concepts for a range of engineering applications. The
intrinsic mismatches in physiochemical properties and
signaling modality at biotic/abiotic interfaces, however, have
made the seamless integration challenging. In this talk, | will
present our recent effort in forging their structural and functional synergy through the
design and development of: (1) bio-hybrid electronics, where living transducers, such as
functional biomolecules, organelles, or cells, are integrated with electronic transducers
using spatially-defined, biocompatible hydrogel as the interfacing material; and (2)
biosynthetic electronics, where biogenic electron pathways are utilized to naturally
bridge the gap between internal biological and external electrical circuits. Blurring the
distinction between livings and non-livings, these efforts have the potential to
facilitate the cross-system communication and broadly impact how complex
structures/functions may be designed/engineered.

 

Biographical Sketch: Xiaocheng Jiang is an Assistant Professor in the Department of
Biomedical Engineering at Tufts University. He received his Ph.D. in physical chemistry
from Harvard University with Professor Charles Lieber, with a focus on the design and
application of nanoscale materials and nanoelectronic devices. Prior to joining Tufts,
he was an American Cancer Society postdoctoral fellow at Massachusetts General
Hospital, where he worked with Prof. Mehmet Toner on functional microfluidics for
early cancer diagnostics. His current research concentrates broadly at the interface of
materials and biomedical science, with specific interests in bio-inspired/bio-integrable
electronics. He is a recipient of NSF CAREER award (2017) and AFOSR young investigator

award (2018). EXHIBIT 13

 

 

 

 
